 

i ff tl ON

oO Oo “I DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

FEB 27 2028

CLERK, U.S. DISTRICT co
By ER DISTRICT OF ALIFORNIA

DEPUTY CLEAK

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

JAMES CATO, JR.,
Plaintiff,

Case No. 1:19-cv-00951-NONE-SAB (PC)

ORDER DISCHARGING WRIT OF HABEAS
CORPUS AD TESTIFICANDUM AS TO INMATE
JAMES CATO, JR., CDCR # H-35663

v.
M. DENNING, ef al.,

Defendants.

Smee” Smet” See el” oe” Se” Se” See” Sine” eee”

 

 

 

A settlement conference in this matter commenced on February 27, 2020. Inmate James Cato,
Jr., CDCR # H-35663, is no longer needed by the Court as a participant in these proceedings, and the
writ of habeas corpus ad testificandum as to this inmate is HEREBY DISCHARGED.

IT IS SO ORDERED. Aly
Dated: lm [3 / (622 Lid,

UNITE STATES MAGISTRAVP fUDGE

 

 
